        Case 1:20-cv-00205-HSO-JCG Document 1 Filed 06/22/20 Page 1 of 2




                              I]MTED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI

 T]MTED STATES OF AMERICA                                                                PLAINTIFF
 Y.                                                 CIVILACTION NO. 1:20-cv-205-HSO-JCG
 JOHNI\rY PAYTON and
 ISIS PAYTON                                                                         DEFENDANTS



                                           COMPLAINT


        The United States ofAmerica, by and through D. Michael Hurst, Jr., United States Attorney

for the Southern District of Mississippi, and Tabitha Bandi, Assistant United States Attorney for

said District, brings this complaint against Defendants Johnny and Isis Payton, and alleges          as

follows:

        1.     This is a civil action brought by the United States ofAmerica against Defendants

Johnny and Isis Payton.

        2.     This Court has jurisdiction over an action cornmenced by the United States of

America under 28 U.S.C. $ 1345.

        3.     Venue is proper in the Southern District of Mississippi because Defendants reside
                                                            l



in Gulfoort, Mississippi, a location within the Southern District of Mississippi.

       4.      Defendants owe the United States ofAmerica the principal sum of $8,968.43, plus

interest through March 10,2020 in the amount of $234.43, DMS fees of $2,944.92, andDOJ fees

of $375.70, with the total amount owed being $12,523.48,   as   more fully set forth on the Certificate

of Indebtedness attached hereto as Exhibit ,'A".

       5.      Due demand has been made for payment

       WHEREFORE, PlaintiffUnited States ofAmerica demands judgment against Defendants
        Case 1:20-cv-00205-HSO-JCG Document 1 Filed 06/22/20 Page 2 of 2




as   follows:

                a) In the amount of principal sum of $8,968.43,p1us interest through March       lo,zo2o
                     in the amount of $234.43, DMS fees of $2,9,U.gr,and DOJ fees of S375.70

                b) Interest to aqcrue at the legal rate to date ofjudgmen! as well as, interest from the

                     date ofjudgment at the legal rate until paid in   full;

                c)   Filing fee costs in the amount of $400.00 ($350.00 filing fee plus $50.00

                     administrative fee) in favor of Plaintifl pursuant to 28 U.S.C . g Z+tZ1a1e);   nd
                d) For such other good and proper relief as this Court may deem just.


         Dated: Jrne22,2020                                Respectfrrlly submitted,

                                                           D. MICHAEL HURST, JR.
                                                           United States Attorney

                                               By:
                                                           TABITHA BA}IDI
                                                           Assistant Unrted States Attorney
                                                           MS Bar'No.l}5ll2
                                                           United States Attomey's Office
                                                           501 East Court Stuee! Suite 4.430
                                                           Jackson, Mississippi 39201
                                                           Telephone: (601)965-4480
                                                           Email: Tabitha.Bandi@usdoj.gov
       Case 1:20-cv-00205-HSO-JCG Document 1-1 Filed 06/22/20 Page 1 of 1


                                    U.S. DEPARTMENT OF THE TREASURY
                                      BUREAU OF THE FISCAL SERVICE
                                               WASHINGTON, D.C,20227



                                            ACTING ON BEFIALF OF
                                        U.S. Small Business Administration
                                       CERTIFICATE OF INDEBTEDNESS

 Debtor Name(s) and Address(es):

 Johnny Payton
 Isis Payton
 15325 Harrison Street
 Gulfport, MS 39501


 I certifu that the U.S. Small Business Administration (SBA) records
                                                                     show that the debtor named above is
 indebted to the United States in the amount stated as follows:


                                                     $  Principal:                9,96g.43
                                          DMS fees: $                             2,944.92
                                           DOJ fees: $                                 375.70
                      Interest (through 0311012020): $                                234.43
(pursuant to   3l u's'c.   3717(e) and 371I (9)(6),   (7);3t c.F.R.   285.12(i) and   3l c.F.R.   901.1(0   ;   and   28U.S.c. 527, note)

               TOTAL debt owed             as of      03/10t2020:          $   lZ,S23.4g

*NorE:     Per the creditor agency profile, the debt continues to
(or $0.66 daily).
                                                                  accrue interest at the annua                               I   rate of   2.6gyo

The debt arose in connection with the co-debtors' June,
                                                        2014 default on a SBA Secured Disaster
Loans (DLH95039540-01) in the amount of $30,g00.00.

CERTIFICATION: Pursuant to 28 USC ss.-1746, I certifu under penalty
                                                                            of perjury that the
foregoing is true and correct to the best of my t nowieage
                                                           urra u.r.riur"aipoi information
provided by the U.S. Small Business Administration.




                                                              Natalie Stubbs
                                                              Financial Program Specialist
                                                              U.S. Department of the Treasury
                                                              Bureau of Fiscal Service

                                                                GOVERNMENT
                                                                  EXHIBIT

                                                                           A
                             Case 1:20-cv-00205-HSO-JCG Document 1-2 Filed 06/22/20 Page 1 of 1
JS   44    (Rer'. 09/19)
                                                                                     CIVI            COVER SHEET                                             1:20-cv-205-HSO-JCG
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as
providedb^ylocal rule.solco_un. Thrs_lbrm,approvedbytheJudiciat ConfirenceolthdUnitedStatesinSepremberlqT4; isrequlredlorthe'uieoftheClerkoltouriforrhb
purposeolinitiatingthecivil docketsheet.,sLl:lNStRt\'TIONSUNNEXTPA(;E()t:7HlSl:OP,14.)

I. (a) PLAINTIFFS                                                                                                                DEFENDANTS
 UNITED STATES OF AMERICA                                                                                                  JOHNNY PAYTON and lSlS PAYTON

      (b)    County ofResidence ofFirst Listed Plaintiff                                                                         County of Residence of First Listed             Defendant HARRISON COUNTY, MS
                                      (E-YC:EPT   IN U.S. PI-A]NTIFF CASES)                                                                            (IN (/,5, PLAINTIF'F C,4SES ONLY)
                                                                                                                                 NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED.

     (C)     Attorneys (Firm   Name, Addre.ss, and Telephone Number)                                                             Attorneys     (lJ Knou,n)
Tabitha Bandi, Assistant United States Attorney - 601-965-4480
501 East Court Street, Suite 4.430
Jackson, MS 39201

       BASIS OF JURISDICTION                           6'to." ",t "x" h one    Box   ontl)                III.    CITIZENSHIP OF PRINCIPAL PARTIES                                                  6r"  ce an "x" tu one Box.for Ptaintilf
                                                                                                                        (1.'or   Diversity (loses   Only)                                               and One Bor.for Defendant)
           U.S. Govenrment                 O   3    Federal Question                                                                                     PTF DEF                                                           PTF          DEF
             Plaintiff                                (U.5. Got,enlnlenl Nol a Part*)                            Citizen ofThis State                    3 I I I               IucorporatedorPrilcipalPlace                 a4          04
                                                                                                                                                                                 ofBusiness In This State

o2         U.S. Govemment                  O   4    Diversity                                                    Citizen of Another State                A2        I      2 lncorporatedandhincipalPlace O5                             n5
             Defendant                                (hdicate Citizen.ship of l)arties in ltem   Ill)                                                                            ofBtsiness In Alother State

                                                                                                                 Citizen or Subject ofa                  D3        O 3 ForeignNation                                         O6         A6

IV. NATURE                 OF SUIT        (Ptace qn   "x" n     one Bot                                                                                                Click here for

O I l0 Insumce                               PERSONAL INJTIRY                   PERSONAL INJURY                     625 Drug Related Seizue                  O   422 Appeal 28 USC ls8                  0   375 False Claims Act
D    120   Mrine                         O 310 Airplme                     0    365 Personal lnjuy -                       ofProperty     2l   USC 881       D   423 Withdrawal                         O 376QuiTan(31            USC
O    I30 Miller Act                      0   315 Arplane Product                    Product Liability               690 C)drer                                          28 USC I57                               3729(a\\
D    140 Negotiable Inshuent                       Liability               D    367 Healdr Cue/                                                                                                         D   ,100 State
                                                                                                                                                                                                                     Reapportionment
O    150 Recovery    ofoverpayrrent      U   320 Assault, Libel &                    Phamaceutical                                                                                                          410 Antitut
           & Enforcement of Judgment             Slander                            Personal lnjuy                                                           O   820 Copyrights                             430 Banks and   Ba*ing
0 l5l lv{edicae      Act                 o   330 Federal Employers'                 Product Liability                                                        D   830 Patent                                 450 Comlerce
0 152 Recovery       ofDefaulted               Liability                   O    368 Asbestos Personal                                                        D   835 Patent - Abbreviated                   460 Deponation
           Student Loms                  n 340 Maine                                Injury Product                                                                     New Drug Application                 4?0 Racketeer Influenced md
         (Excludes Veterms)              D 345 Maine Product                       Liabili4r                                                                                                                    Conupt Orgmizations
D    I53 Recovery ofOverpayment                Liability                       PERSONAL PROPERTY                                                                                                            480 Consuler Credit
         ofVeteran's Beuefits            o   350 Motor Vehicle             D    3T0OtherFraud                       7   l0 Fair Labor Stardads               o   861   HtA (1395ft)                             (15 USC l68l or I692)
D    160 Stockholders' Suits             D 355 Motor Vehicle               O    371 Trudr in Lending                       Act                               D   862   Black Lung (923)                 o   ,185 Telephone Consumer
D    190 Odrer Contrcct                        Product Liability           D    380 Odrer Personal                  720 Labor,A,{magenrent                       863   DIwC/DIwW (40s(g))                        Protection Act
O    195 Contract Product Liability      o   360 Other Personal                     Property Dmage                      Relations                            D   864   SSID TitIC XV]                   o   490 Cable/Sat TV
O    t96 Frmchise                                  Iujuy                   0    385 Property Dmage                  740 Raihvay Labor Act                    O   86s   RSI (aos(g))                     n   850 Securities/Conmodities/
                                         D   362 Personal Injury, -                 Product Liability           D   751 Fmily md Medical                                                                        Exchmge
                                                                                                                           LeaYe    Act                                                                 X   890 Other Statutory Actiom
                                                                                                                D   790 Other LaborLitigation                                                           D   891 Agricultural Acts
D    210 Lmd Condemation                 D 440 OtherCivil Rights           Habeas Corpus:                       D   791 Employee Retirement                      870 Taxes (U.S. Plaintiff              O   893 Environmental Nlatters
0    220 Foreclosue                      D   441 Voting                 D 463 Alien Detaiuee                              lncome Secuiq' Act                            or Def'endant)                  O   895 Freedom oflnlbrnration
D    230 Rent Lease & Ejectment          O   442 Employment             .I 510 Motions to Vacate                                                                 871   IRS-Tlird Paty                            Act
O    240 Torts to Land                   O   443 Housing/                      Sentence                                                                                 26 USC 7609                     O   896 Albitration
D    245 Tort Product Liability                  Acconmodatiotrs        D 5J0 General                                                                                                                   0   899 Administrative Procedure
D    290 All Other Real Propefty         O   445 Aner. w/Disabilities - D 535 Deadr Penalty                                                                                                                     Act/Revierv or Appeal of
                                                 Employment                Other:                               O   462 Natualization Application                                                               Agency Decision
                                         D   446 Aner. w/Disabilities - o 540 Madarrus & Other                  D   465 Other lnmigration                                                               D   950 Constitutionality of
                                                 Other                  D 550 Civil tughts                                Actions                                                                                State Statutes
                                         D   448 Education              D 555 Prison Condition
                                                                        D 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confiuement

V. ORIGTN (Pta<.e an "X" h One Rox Only)
Xl Originat o2 Removed from                                      tr I     Remanded from                  fl 4   Reinstated or             D    5 Translirred from             O 6 Multidistrict                    i 8 Multidistrict
           Proceeding              State Court                            Appellate Court                       Reopened                         Another District                        Litigation -                     I-itisation -
                                                                                                                                                                                         Transfer                        Direit File
                                               Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictionalstrtutu unlus tliversity)
                                               31 U.S.C. Section 3701, et seq.
VI.     CAUSE OF ACTION                        Brief descriotion of cause:
                                               Civil action by U.S. to collect debt owed
VII. REQUESTED                     IN          I csrcrrr     rHrs rs A cLASSACTToN                                  DEMAND            S                                    CHECK YES only if demanded in complaint
           COMPLAINT:                               UNDER RULE 23, F,R,CV,P.                                            12,923.48                                          JURY    DEMAND: 0 Yes XNo
vrIt.       RELATED CASE(S)
                                                   tSK nstnrction.t)
            lF ANy                                                         JUDGE                                                                                 DOCKET NUMBER




     RECEIPT #                      AMOLINT                                          APPLYING IFP                                              JLIDGE                                    MAG JIIDGF
